Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2

 

Dated as of April 25, 2014

 

to

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of December 15, 2011

 

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of April 25, 2014 by and
among CMS Energy Corporation, a Michigan corporation (the “Company”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as administrative agent (the “Agent”), under that certain Term Loan
Credit Agreement dated as of December 15, 2011 by and among the Company, the
Banks and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.

 

WHEREAS, the Company has requested that the Banks and the Agent agree to certain
amendments to the Credit Agreement;

 

WHEREAS, the Company, the Banks and the Agent have so agreed on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the Banks
party hereto and the Agent hereby agree to enter into this Amendment.

 

1.                                      Amendments to the Credit Agreement. 
Effective as of April 25, 2014 (the “Amendment No. 2 Effective Date”) but
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the parties hereto agree that the Credit Agreement is hereby amended as
follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended to insert the following definitions in the appropriate
alphabetical order:

 

“Amendment No. 2 Effective Date” means April 25, 2014.

 

‘“FCPA” means the Foreign Corrupt Practices Act of 1977, 15 USC 78dd-1, et seq.”

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Base Eurodollar Rate”.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR Screen Rate for the longest period (for which the LIBOR
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Base Eurodollar Rate”.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC and the U.S.
Department of State.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.”

 

(b)                                 The definition of “Base Eurodollar Rate”
appearing in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

‘“Base Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the per annum interest rate determined by the London
interbank offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for U.S. dollars
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Agent from time to time in its reasonable discretion (in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the Base Eurodollar Rate for such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.  It
is understood and agreed that all of the terms and conditions of this definition
of “Eurodollar Rate” shall be subject to Section 4.3.”

 

(c)                                  The definition of “Change in Law” appearing
in Section 1.1 of the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement is hereby amended and restated in its entirety to read as follows:

 

‘“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.”

 

(d)                                 The definition of “Defaulting Bank”
appearing in Section 1.1 of the Credit Agreement is hereby amended to (x) insert
the word “reasonably” immediately before the word “satisfactory” appearing in
clause (c) thereof and (y) insert the following sentence at the end thereof:

 

“Any determination by the Agent that a Bank is a Defaulting Bank under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error.”

 

(e)                                  The definition of “FATCA” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.”

 

(f)                                   The definition of “Governmental Authority”
appearing in Section 1.1 of the Credit Agreement is hereby amended to insert the
parenthetical “(including the European Union or the European Central Bank)”
immediately before the period at the end thereof.

 

(g)                                  The definition of “Maturity Date” appearing
in Section 1.1 of the Credit Agreement is hereby amended to delete the reference
to “December 15, 2016” appearing therein and replace such reference with a
reference to “April 25, 2017”.

 

(h)                                 The definition of “Total Consolidated Debt”
appearing in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

‘“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities and the Consumers Preferred

 

3

--------------------------------------------------------------------------------


 

Equity); provided that Total Consolidated Debt shall exclude (other than in
respect of the Consumers Preferred Equity), without duplication, (i) the
principal amount of any Securitized Bonds, (ii) any Junior Subordinated Debt of
the Company owned by any Hybrid Equity Securities Subsidiary or Hybrid Preferred
Securities Subsidiary, (iii) such percentage of the Net Proceeds from any
issuance of hybrid debt/equity securities (other than Junior Subordinated Debt,
Hybrid Equity Securities and Hybrid Preferred Securities) by the Company or any
Consolidated Subsidiary as shall be agreed to be deemed equity by the Agent and
the Company prior to the issuance thereof (which determination shall be based
on, among other things, the treatment (if any) given to such securities by the
applicable rating agencies), (iv) to the extent that any portion of the
disposition of the Company’s Palisades Nuclear Plant shall be required to be
accounted for as a financing under GAAP rather than as a sale, the amount of
liabilities reflected on the Company’s consolidated balance sheet as the result
of such disposition, (v) any Mandatorily Convertible Securities, (vi) any
Project Finance Debt of the Company or any Consolidated Subsidiary, (vii) Debt
of any Affiliate of the Company that is (1) consolidated on the financial
statements of the Company solely as a result of the effect and application of
Accounting Standards Codification Subtopic 810-10 (previously referred to as
Financial Accounting Standards Board Interpretation No. 46(R) and Accounting
Research Bulletin No. 51) and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries) and (viii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization.”

 

(i)                                     Section 1.3 of the Credit Agreement is
hereby amended to (x) delete the parenthetical “(including the application of
Financial Accounting Standards Board Interpretation Nos. 45 and 46 and Financial
Accounting Standards Board Statement No. 150)” appearing therein and (y) amend
and restate the last sentence thereof in its entirety to read as follows:

 

“Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Section 25 of Accounting Standards
Codification Subtopic 825-10 (previously referred to as Statement of Financial
Accounting Standards No. 159) (or any other Accounting Standards Codification
Topic having a similar result or effect) to value any Debt or other liabilities
of the Company or any Subsidiary at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Debt in respect of convertible
debt instruments under Accounting Standards Codification Subtopic 470-20 (or any
other Accounting Standards Codification Topic having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall at all times be valued at the full stated principal amount
thereof.”

 

(j)                                    Section 2.12(b) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“(b)                           If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.8, Section 2.15 or Section 13.8,
then the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Bank and for the benefit of the Agent to satisfy such Bank’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account over which the Agent shall
have exclusive control as cash collateral for, and application to, any future
funding obligations of such Bank under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.”

 

(k)                                 Section 4.1(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a) If any Change in Law,

 

(i)                                         subjects the Agent, any Bank or any
applicable Lending Installation to any tax, duty, charge, withholding levy,
imposts, deduction, assessment or fee on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Taxes, (B) Excluded
Taxes, and (C) Other Taxes), or

 

(ii)                                      imposes or increases or deems
applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by any Bank or any applicable Lending Installation (including any
reserve costs under Regulation D with respect to Eurocurrency liabilities (as
defined in Regulation D)), or

 

(iii)                                   imposes any other condition the result
of which is to increase the cost to any Bank or any applicable Lending
Installation of making, continuing, converting into, funding or maintaining
Advances, or reduces any amount receivable by any Bank or any applicable Lending
Installation in connection with Advances or requires any Bank or any applicable
Lending Installation to make any payment calculated by reference to its
Outstanding Credit Exposure or interest received by it, by an amount deemed
material by such Bank, or

 

(iv)                                  affects the amount of capital or liquidity
required or expected to be maintained by any Bank or any applicable Lending
Installation or any corporation controlling any Bank and such Bank determines
the amount of capital or liquidity required is increased by or based upon the
existence of this Agreement or its obligation to make Advances hereunder or of
commitments of this type,

 

then, upon presentation by the Agent or such Bank to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent or such Bank for the period of up to
ninety

 

5

--------------------------------------------------------------------------------


 

(90) days prior to the date on which such certificate is delivered to the
Company and the Agent, to be sufficient to compensate the Agent or such Bank, as
applicable, in light of such circumstances, the Company shall within thirty (30)
days of such delivery of such certificate pay to the Agent for its own account
or for the account of the Agent or such Bank, as applicable, the specified
amounts set forth on such certificate.  The Agent or affected Bank, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and specifying in reasonable detail the calculation
of such increased expense, which certificate shall be prima facie evidence as to
such increase and such amounts.  The Agent or an affected Bank, as applicable,
may deliver more than one certificate to the Company during the term of this
Agreement.  In making the determinations contemplated by the above-referenced
certificate, the Agent and any Bank may make such reasonable estimates,
assumptions, allocations and the like that the Agent or such Bank, as
applicable, in good faith determines to be appropriate, and the Agent’s or such
Bank’s selection thereof in accordance with this Section 4.1 shall be conclusive
and binding on the Company, absent manifest error.”

 

(l)                                     Section 4.5(g) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(g)                            If a payment made to a Bank under any Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Company and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  Notwithstanding
anything to the contrary herein, the completion, execution and submission of
such documentation shall not be required if in a Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.”

 

(m)                             Section 4.5(h) of the Credit Agreement is hereby
amended to insert a reference to “and Other Taxes” immediately after each
reference to “Taxes” appearing therein.

 

(n)                                 Section 4.7(b) of the Credit Agreement is
hereby amended to (x) insert a reference to “, except as otherwise provided in
Section 10.1,” immediately after the words “provided, that” appearing therein
and (y) insert the word “directly” immediately before the word “affected”

 

(o)                                 Section 5.5 of the Credit Agreement is
hereby amended to delete each reference to “December 31, 2010” appearing therein
and replace such reference with a reference to “December 31, 2013”.

 

6

--------------------------------------------------------------------------------


 

(p)                                 Section 5.6 of the Credit Agreement is
hereby amended to (x) delete the reference to “December 31, 2010” appearing
therein and replace such reference with a reference to “December 31, 2013” and
(y) delete the reference to “Closing Date” appearing therein and replace such
reference with a reference to “Amendment No. 2 Effective Date”.

 

(q)                                 Section 5.13 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“5.13                  FCPA and Sanctions.  The Company is in compliance with
FCPA and Sanctions in all material respects and has not directly  done business
with either any Sanctioned Country or Sanctioned Person (other than any of the
Company’s or its Subsidiaries’ natural gas and/or electric customers known to
the Company to be a Sanctioned Person and in respect of which the Company shall
have notified the Agent and the Banks).”

 

(r)                                    Section 6.8 of the Credit Agreement is
hereby amended to insert the following sentences at the end thereof:

 

“The Company will not, nor will it permit any Subsidiary to, use the proceeds of
any Advance in violation of FCPA.  The Company will not, nor will it permit any
Subsidiary to, knowingly use the proceeds of any Advance for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.”

 

(s)                                   Section 7.2 of the Credit Agreement is
hereby amended to delete the reference to “December 31, 2010” appearing therein
and replace such reference with a reference to “December 31, 2012”.

 

(t)                                    Section 10.1 of the Credit Agreement is
hereby amended to insert the following sentence at the end thereof:

 

“Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Bank, except with respect to any amendment, waiver or other modification
referred to in clause (a) or (c) above and then only in the event such
Defaulting Bank shall be directly affected by such amendment, waiver or other
modification.”

 

(u)                                 Section 12.1(b) of the Credit Agreement is
hereby amended to (x) insert a reference to “, other than an Ineligible
Institution,” immediately after the parenthetical “(each a “Participant”)”
appearing therein, (y) delete the reference to “an agent” appearing therein and
replace such reference with a reference to “a non-fiduciary agent” and
(z) insert the following sentence at the end thereof:

 

“For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.”

 

(v)                                 Section 12.1(c) of the Credit Agreement is
hereby amended to (x) delete the parenthetical “(other than the Company and its
Affiliates)” and replace such parenthetical with “(other than an Ineligible
Institution”) and (y) insert the words “or central bank” immediately after the
reference to “Federal Reserve Bank” appearing therein.

 

7

--------------------------------------------------------------------------------


 

(w)                               Section 12.1(e) of the Credit Agreement is
hereby amended to (x) insert the parenthetical “(and stated interest)”
immediately after the reference to “principal amount” appearing therein and
(y) insert the words “absent manifest error” immediately after the word
“conclusive” appearing therein.

 

(x)                                 Section 12.8 of the Credit Agreement is
hereby amended to (x) insert the words “and their successors and permitted
assigns” immediately after the reference to “The Company further agrees to
indemnify the Agent, each Arranger, each Bank” appearing therein and (y) delete
the reference to “the Office of Foreign Assets Control” and replace such
reference with a reference to “OFAC”.

 

(y)                                 Section 12.16 of the Credit Agreement is
hereby amended to (x) delete the word “or” immediately before the reference to
“(g)” appearing therein and (y) insert the following words immediately before
the period at the end of the first sentence thereof:

 

“, (h) on a confidential basis to the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or (i) with
the written consent of the Company”

 

(z)                                  Article XII of the Credit Agreement is
hereby amended to insert the following as a new Section 12.17 thereof:

 

“12.17           No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Company acknowledges and agrees that:  (i) none of the Arrangers,
the Agent or the Banks or their respective Affiliates are subject to any
fiduciary or other implied duties, (ii) none of the Arrangers, the Agent or the
Banks or their respective Affiliates are advising the Company or any of its
Affiliates as to any legal, tax, investment, accounting or regulatory matters in
any jurisdiction, (iii) the Company has consulted with its own advisors
concerning such matters and is responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and none of
the Arrangers, the Agent or the Banks or their respective Affiliates have any
responsibility or liability to the Company or any of its Affiliates with respect
thereto and (iv) each of the Arrangers, the Agent and the Banks and their
respective Affiliates may have economic interests that conflict with those of
the Company, its stockholders and/or its Affiliates.”

 

(aa)                          Section 13.3 of the Credit Agreement is hereby
amended to insert the words “as determined in a final, non-appealable judgment
by a court of competent jurisdiction” immediately before the period at the end
thereof.

 

(bb)                          Section 13.8 of the Credit Agreement is hereby
amended to insert the words “as determined in a final, non-appealable judgment
by a court of competent jurisdiction” immediately before the last reference to
“of the Agent” appearing therein.

 

(cc)                            Section 13.10(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

8

--------------------------------------------------------------------------------


 

“(a) Each Bank acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities.  Each Bank further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Agent or any other Bank and
based on the financial statements prepared by the Company and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Bank, and to make,
acquire or hold Loans hereunder.  Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own credit decisions in taking or not taking action under
or based upon this Agreement, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.”

 

(dd)                          Section 13.11 of the Credit Agreement is hereby
amended to delete the reference to “New York, New York or Los Angeles,
California” and replace such reference with a reference to “the United States”.

 

(ee)                            Exhibit B to the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex A to this Amendment.

 

(ff)                              Schedule 1 to the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex B to this Amendment.

 

2.                                      Conditions of Effectiveness.  The
effectiveness of this Amendment on the Amendment No. 2 Effective Date is subject
to the conditions precedent that (i) the Agent shall have received counterparts
of this Amendment duly executed by the Company, the Banks and the Agent, (ii) a
copy of the Restated Articles of Incorporation of the Company, together with all
amendments, certified by the Secretary or an Assistant Secretary of the Company,
and a certificate of good standing, certified by the appropriate governmental
officer in its jurisdiction of incorporation, (iii) copies, certified by the
Secretary or an Assistant Secretary of the Company, of its bylaws and of its
Board of Directors’ resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for the Bank) authorizing the execution of this
Amendment, (iv) an incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall identify by name and title and
bear the original or facsimile signature of the officers of the Company
authorized to sign the Amendment and the officers or other employees authorized
to make borrowings under the Credit Agreement, upon which certificate the Bank
shall be entitled to rely until informed of any change in writing by the
Company, (v) a certificate, signed by a Designated Officer of the Company,
stating that on the Amendment No. 2 Effective Date (a) no Default or Event of
Default has occurred and is continuing and (b) each representation or warranty
contained in Article V of the Credit Agreement is true and correct, (vi) an
opinion letter of (a) Shelley J. Ruckman, Esq., Assistant General Counsel of the
Company and (b) Sidley Austin LLP, counsel for the Agent, in each case covering
substantially the same matters as the corresponding opinion letter issued in
connection with the Credit Agreement and (vii) the Agent shall have received
payment and/or reimbursement of the Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, fees and expenses of counsel for
the Agent) in connection with this Amendment.

 

9

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Credit Agreement as
modified hereby constitute legal, valid and binding obligations of the Company
and are enforceable against the Company in accordance with their terms, subject
to (i) the effect of applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) the application of general principles of equity (regardless
of whether considered in a proceeding in equity or at law).

 

(b)                                 As of the date hereof and after giving
effect to the terms of this Amendment, (i) no Default or Event of Default has
occurred and is continuing and (ii) the representations and warranties contained
in Article V of the Credit Agreement, as amended hereby, are true and correct.

 

4.                                      Reference to and Effect on the Credit
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference to the Credit Agreement in the Credit Agreement or any other Credit
Document shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)                                 Each Credit Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

(c)                                  Except with respect to the subject matter
hereof, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement, the Credit
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

 

(d)                                 This Amendment shall be a Credit Document.

 

5.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

6.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

7.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Signatures delivered by facsimile or
PDF shall have the same force and effect as manual signatures delivered in
person.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

CMS ENERGY CORPORATION,

 

as the Company

 

 

 

 

 

By:

/s/ DV Rao

 

Name: Venkat Dhenuvakonda Rao

 

Title: Vice President and Treasurer

 

Signature Page to Amendment No. 2 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Bank and as Agent

 

 

 

 

 

By:

/s/ Nancy R. Barwig

 

Name: Nancy R. Barwig

 

Title: Credit Executive

 

Signature Page to Amendment No. 2 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Jeff Fesenmaier

 

Name: Jeff Fesenmaier

 

Title: Director

 

Signature Page to Amendment No. 2 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

By:

/s/ Gregory J. Bosio

 

Name: Gregory J. Bosio

 

Title: Vice President

 

Signature Page to Amendment No. 2 to

Term Loan Credit Agreement dated as of December 15, 2011

CMS Energy Corporation

 

--------------------------------------------------------------------------------


 

Annex A

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

I,                                   ,                              of CMS
Energy Corporation, a Michigan corporation (the “Company”), DO HEREBY CERTIFY in
connection with the Term Loan Credit Agreement, dated as of December 15, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement or the
Indenture (as defined in the Credit Agreement), as applicable), among the
Company, various financial institutions and JPMorgan Chase Bank, N.A., as Agent,
that:

 

Section 8.1 of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated EBITDA
of not greater than 6.0 to 1.0.”

 

Section 8.2 of the Credit Agreement provides that the Company shall:  “maintain
a Consolidated Coverage Ratio, determined as of the end of each of its fiscal
quarters ending on and after December 31, 2011 and for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, of
greater than 2.0 to 1.0.”

 

The following calculations are made in accordance with the definitions of Total
Consolidated Debt, Total Consolidated EBITDA and Consolidated Coverage Ratio in
the Credit Agreement and are correct and accurate as of
                          ,       :

 

 

 

 

 

 

 

 

I.

Consolidated Leverage Ratio

 

 

 

 

 

 

 

 

A.

Total Consolidated Debt

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Indebtedness for borrowed money

 

$

 

 

 

 

 

 

 

 

plus

(b)

 

Indebtedness for deferred purchase price of property/services

 

(+) $

 

 

 

 

 

 

 

 

plus

(c)

 

Liabilities for accumulated funding deficiencies (prior to the effectiveness of
the applicable provisions of the Pension Protection Act of 2006 with respect to
a Plan) and liabilities for failure to make a payment required to satisfy the
minimum funding standard within the meaning of Section 412 of the Code or
Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).

 

(+) $

 

 

 

 

 

 

 

 

plus

(d)

 

Liabilities in connection with withdrawal liability under ERISA to any
Multiemployer Plan

 

(+) $

 

 

 

 

 

 

 

 

plus

(e)

 

Obligations under acceptance facilities

 

(+) $

 

 

 

 

 

 

 

 

plus

(f)

 

Obligations under Capital Leases

 

(+) $

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

plus

(g)

 

Obligations under interest rate swap, “cap”, “collar” or other hedging agreement

 

(+) $

 

 

 

 

 

 

 

 

plus

(h)

 

Off-Balance Sheet Liabilities

 

(+) $

 

 

 

 

 

 

 

 

plus

(i)

 

the Consumers Preferred Equity

 

(+) $

 

 

 

 

 

 

 

 

plus

(j)

 

non-contingent obligations in respect of letters of credit and bankers’
acceptances

 

(+) $

 

 

 

 

 

 

 

 

plus

(k)

 

Guaranties, endorsements and other contingent obligations

 

(+) $

 

 

 

 

 

 

 

 

plus

(l)

 

elimination of reduction in Debt due to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 to “fair value” any Debt or
other liabilities of the Company or any Subsidiary

 

(+) $

 

 

 

 

 

 

 

 

plus

(m)

 

elimination of reduction in Debt due to application of Accounting Standards
Codification Subtopic 470-20

 

(+) $

 

 

 

 

 

 

 

 

minus

(n)

 

Principal amount of any Securitized Bonds

 

(-) $

 

 

 

 

 

 

 

 

minus

(o)

 

Junior Subordinated Debt of the Company owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary

 

(-) $

 

 

 

 

 

 

 

 

minus

(p)

 

Agreed upon percentage of Net Proceeds from issuance of hybrid debt/equity
securities (other than Junior Subordinated Debt, Hybrid Equity Securities and
Hybrid Preferred Securities)

 

(-) $

 

 

 

 

 

 

 

 

minus

(q)

 

Liabilities on the Company’s balance sheet resulting from the disposition of the
Palisades Nuclear Plant

 

(-) $

 

 

 

 

 

 

 

 

minus

(r)

 

Mandatorily Convertible Securities

 

(-) $

 

 

 

 

 

 

 

 

minus

(s)

 

Project Finance Debt of the Company or any Consolidated Subsidiary

 

(-) $

 

 

 

 

 

 

 

 

minus

(t)

 

Debt of Affiliates of the Company of the type described in clause (vii) of the
definition of “Total Consolidated Debt”

 

(-) $

 

 

 

 

 

 

 

 

minus

(u)

 

Debt of the Company and its Affiliates that is re-categorized as such from
certain lease obligations pursuant to Section 15 of Accounting Standards
Codification Subtopic 840-10

 

(-) $

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

 

 

 

B.

Total Consolidated EBITDA:

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Pretax Operating Income

 

$

 

 

--------------------------------------------------------------------------------


 

plus

(b)

 

depreciation, depletion and amortization

 

(+) $

 

 

 

 

 

 

 

 

plus

(c)       non-cash write-offs and write-downs, including, without limitation,
write-offs or write-downs related to the sale of assets, impairment of assets
and loss on contracts

 

(+) $

 

 

 

 

 

 

 

 

plus

(d)       (non-cash gains) or losses on mark-to-market valuation of contracts

 

(+/-) $

 

 

 

 

 

 

 

 

minus

(e)       operating income attributable to that portion of the revenues of
Consumers Energy Company dedicated to the repayment of the Securitized Bonds

 

(-) $

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

 

 

 

C.

Leverage Ratio
(total of A divided by total of B)

 

to 1.00

 

 

 

 

 

 

 

 

II.

Consolidated Coverage Ratio

 

 

 

 

 

 

 

 

A.

Operating Cash Flow

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Net Income (Loss) (see (x) below)

 

$

 

 

 

 

 

 

 

 

plus

(b)

 

Consolidated Interest Expense, including costs of early extinguishment of Debt
(see (y-1) below)

 

(+) $

 

 

 

 

 

 

 

 

plus

(c)

 

income tax expense (benefit)

 

(+) $

 

 

 

 

 

 

 

 

plus

(d)

 

income tax expense (benefit) in Discontinued Operations

 

(+) $

 

 

 

 

 

 

 

 

plus

(e)

 

depreciation, depletion and amortization

 

(+) $

 

 

 

 

 

 

 

 

plus

(f)

 

non-recurring, non-cash charges to earnings

 

(+) $

 

 

 

 

 

 

 

 

plus

(g)

 

accretion expense

 

(+) $

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Interest Expense (see (y-2) below)

 

$

 

 

 

 

 

 

 

 

C.

Consolidated Coverage Ratio
(total of A divided by total of B)

 

to 1.00

 

 

 

 

 

 

 

 

(x)

Consolidated Net Income (Loss)

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Consolidated Net Income (Loss) per financial statements

 

$

 

 

--------------------------------------------------------------------------------


 

minus

(b)

 

undistributed earnings of Unconsolidated Subsidiaries

 

(-) $

 

 

 

 

 

 

 

 

plus

(c)

 

(gain) loss on asset sales

 

(+) $

 

 

 

 

 

 

 

 

plus

(d)

 

(gain) loss on disposal of discontinued operations

 

(+) $

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

 

 

 

 

 

(y)

Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

(a)

 

interest on Long-term Debt

 

$

 

 

 

 

 

 

 

 

plus

(b)

 

interest expense - intercompany

 

(+) $

 

 

 

 

 

 

 

 

plus

(c)

 

capitalized interest expense

 

(+) $

 

 

 

 

 

 

 

 

plus

(d)

 

other interest expense

 

(+) $

 

 

 

 

 

 

 

 

plus

(e)

 

interest on Capital Leases

 

(+) $

 

 

 

 

 

 

 

 

minus

(f)

 

interest expense of Consumers’ Securitization Bonds

 

(-) $

 

 

 

 

 

 

 

 

(y-1)

Consolidated Interest Expense in Operating Cash Flow, as defined
(total of (a) through (f))

 

$

 

 

 

 

 

 

 

 

minus

(g)

 

costs of early retirement of Debt

 

(-) $

 

 

 

 

 

 

 

 

(y-2)

Consolidated Interest Expense
(total of (y-1) minus (g))

 

$

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate this        day of
                  ,       .

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Annex B

 

SCHEDULE 1

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined pursuant to the table below.

 

 

 

Pricing Level I

 

Pricing Level II

 

Pricing Level III

 

Pricing Level IV

 

Pricing Level V

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Eurodollar Rate Loans

 

1.00%

 

1.125%

 

1.25%

 

1.50%

 

2.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Floating Rate Loans

 

0.00%

 

0.125%

 

0.25%

 

0.50%

 

1.00%

 

 

For purposes of the foregoing:

 

Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior
Unsecured Debt Rating from S&P or Moody’s.  In the event of a split in the
Senior Unsecured Debt Rating from S&P and Moody’s that would otherwise result in
the application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin shall be determined as follows: 
(x) if the split in the Senior Unsecured Debt Rating is one Pricing Level, then
the higher Senior Unsecured Debt Rating will be the applicable Pricing Level,
(y) if the split in the Senior Unsecured Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Unsecured Debt Rating is more than two Pricing Levels, the
Pricing Level will be the Pricing Level immediately below the higher Pricing
Level.  If either (but not both) Moody’s or S&P shall cease to be in the
business of rating corporate debt obligations, the Pricing Levels shall be
determined on the basis of the Senior Unsecured Debt Ratings provided by the
other rating agency.  If at any time the Unsecured Debt of the Company is
unrated by Moody’s and S&P, the Pricing Level will be Pricing Level V; provided
that if the reason that there is no such Senior Unsecured Debt Rating results
from Moody’s and S&P ceasing to issue debt ratings generally, then the Company
and the Agent may select a Substitute Rating Agency for purposes of the
foregoing Pricing Schedule (and all references in the Credit Agreement to
Moody’s and S&P, as applicable, shall refer to such Substitute Rating Agency),
and until a Substitute Rating Agency is so selected, the Pricing Level shall be
determined by reference to the Senior Unsecured Debt Rating most recently in
effect prior to cessation.

 

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

 

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing and (ii) the Senior Unsecured Debt Rating is A- or higher by S&P
or A3 or higher by Moody’s.

 

“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB+ or higher by S&P or
Baa1 or higher by Moody’s and (iii) Pricing Level I does not apply.

 

--------------------------------------------------------------------------------


 

“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB or higher by S&P or
Baa2 or higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II
is applicable.

 

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Unsecured Debt Rating is BBB- or higher by S&P or
Baa3 or higher by Moody’s and (iii) none of Pricing Level I, Pricing Level II or
Pricing Level III is applicable.

 

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

 

“Senior Unsecured Debt Rating” means at any date, the credit rating identified
by S&P or Moody’s as the credit rating which (i) it has assigned to Unsecured
Debt of the Company or (ii) would assign to Unsecured Debt of the Company were
the Company to issue or have outstanding any Unsecured Debt on such date.

 

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

 

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

--------------------------------------------------------------------------------